                                               11 Filed 11/11/20
               Case 1:20-cv-07853-DLC Document 12       11/10/20 Page 1
                                                                      3 of 1
                                                                           3

A


                                                                    N        N
           “J_ JA JAY             A A JAU     q       A6 A5 q       __A2q AUJ    J Aq @AhJ_J @q A8q A1 9NTA
    9     J9       A q J@Aq AkJ       A2J@ qTA1 9NTA@C6CqAmq            A AU 6    JA5q         NAAZq    A9    @J J@A
    JAU        q      TAq @A_ @     A qA     @A9q JAJ           Aq @A JA J J_A           A A       _ J@TA A A J J6 A
8Bh”B”hA q AkJ                    A2J@ qTA1 9NA6JA@         J@A            A J @ 9JNAA
           A
           A
hq J@iAFFFFFFFFFFFFFTAeaeaA
         November 11      A                   A          FFFFFFFFFFFFFFFFFFFFFFFFFFFFFFFFFFFFFA
A      A      A      A    A                   A          A     P JAZ    q6 JAhJ JA:NAY JA
A      A      A      A    A                   A          f71P”hAUPsP”UAh1UPB1YPAY8fBPA-fhV”A




                                                                A
A
